Citation Nr: 0617243	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  99-24 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for disability 
manifested by toothaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to October 
1969.  He also served in a reserve component from 1975 until 
his transfer to the retired reserve list in December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
which the RO denied an application to reopen previously 
denied service connection claims, including one related to 
migraine headaches, and a claim of service connection for 
disability manifested by toothaches.

In a decision dated in March 2004, the Board re-opened the 
migraine headache claim and remanded it and the toothache 
claim for additional development.  The Board also remanded 
two other issues:  service connection for a back disorder and 
service connection for neuropathy of the legs.  On remand, 
the RO granted service connection for the back disorder and 
for neuropathy of the legs.  Those two service connection 
issues are therefore no longer in appellate status before the 
Board.  


FINDINGS OF FACT

1.  The veteran does not have migraine headaches that are 
attributable to active military service.

2.  The veteran does not have a disability manifested by 
toothaches that is attributable to active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have migraine headaches that are the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).

2.  The veteran does not have a disability manifested by 
toothaches that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran avers that he has migraine headaches and a 
disability manifested by toothaches, both of which he 
contends are related to his military service.  At a September 
2003 hearing before the undersigned Veterans Law Judge, the 
veteran speculated that his migraine headaches might be 
related to surgical work done on his gums while in service.  
Asked what current conditions he had that were related to 
that in-service periodontal work, the veteran responded that 
he believed his migraines were probably related, and that he 
currently had pain in his mouth.

The veteran's service medical records (SMRs) and service 
dental records from both his active and reserve duty periods 
are of record.  They show no complaints or treatment related 
to headaches.  The dental records show extensive periodontal 
work done from late 1968 through September 1969, the month 
before leaving active duty.  

At his hearing, the veteran averred that he was first 
diagnosed with migraines in 1983.  On remand, the veteran was 
afforded a VA medical examination in September 2004.  That 
examiner noted that he had reviewed the veteran's case file.  
He noted that the first documentation of headaches in the 
veteran's file was in the late 1990s.  Because there was no 
record of migraines in service, and because the documentation 
of symptoms occurred almost three decades after leaving 
active duty, this examiner opined that it was less likely as 
not that the veteran's migraines were a result of his 
military service, including specifically his in-service 
dental work, and any psychological stresses or any other 
factors he might have experienced in service.  The physician 
who provided a July 2005 medical opinion concurred with that 
assessment that the veteran's headaches are not secondary to 
his dental procedure, psychological, or any other factors 
that occurred in service.  

There is no evidence of record indicating any current 
disability manifested by toothaches.  On remand, the veteran 
was apprised of additional evidence needed to adjudicate his 
claims.  The veteran responded with additional argument, with 
photographs showing his back, his handicapped license plate, 
and of him in service; copies of three documents related to 
medications; and signed documents allowing release of private 
medical records to VA.  There was nothing in his response 
related to either of these two claims.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is subjective evidence of current migraines, but 
there is no medical evidence of complaint or treatment in 
service related to migraines, and there are two medical 
opinions that the veteran's migraines are not related to his 
military service.  Thus, without medical evidence of in-
service incurrence or aggravation of an injury or disease to 
which the headaches could be traced, and without medical 
evidence of a nexus between a current disability and any in-
service disease or injury, service connection for migraine 
headaches is not warranted.

Turning to the claim of a disability manifested by 
toothaches, there is, as noted, medical evidence of extensive 
dental/periodontal work done while in service.  However, as 
shown in the foregoing, the veteran's migraines are not 
related to his in-service dental procedures.  Moreover, the 
veteran has made no claim of any other specific disease or 
disorder that is related to his in-service dental work.  At 
his hearing he complained of "pain in my mouth," without 
specifying any current disease or disorder causing the pain.  
As noted, the veteran provided nothing in response to the 
RO's request for additional evidence or information that was 
related to this claim.  Based on all of the evidence of 
record, the Board cannot award service connection for an 
unspecified disability manifested by toothaches.  This is so 
because pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), aff'd, 259 
F.3d. 1356 (Fed. Cir. 2001).  

In written statements and at his hearing, the veteran 
contended that his migraines and an unspecified disability 
manifested by toothaches are related to his military service.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary either to diagnose medical conditions, 
or to render competent medical opinion as to the etiology of 
any disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2005).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's migraines and his self-described pain in the mouth 
are not traceable to disease or injury incurred in, or 
aggravated during, active military service.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002, and in a follow-up notification dated in March 2004.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for this claimed 
disabilities, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran provide any evidence or 
information he had pertaining to his claims, and identified 
with specificity some of the evidence needed.  The RO also 
provided a statement of the case (SOC) and two supplemental 
statements of the case (SSOCs) reporting the results of its 
reviews, and the text of the relevant portions of the VA 
regulations.  

Additionally, while the notifications did not include the 
criteria for rating migraines or any disorders potentially 
related to his claimed unspecified disability manifested by 
toothaches, or for award of an effective date, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), these issues are not now 
before the Board.  Consequently, a remand is not necessary.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in an attempt to establish a nexus between his 
claimed disabilities and his military service.  As noted, the 
veteran's response to requests for information and evidence 
related to these claims did not result in any substantive 
evidence.  VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for disability manifested 
by toothaches is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


